Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action


Claim Rejection under 35 USC §101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	Claim 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As to independent claim 1, the claim is rejected because it recites an MRI data transform device which is nothing but an algorithm which transform a set of input number into a new set of output numbers without transforming the numbers into a concrete and tangible result. In general, an MRI process involves transforming one set of numbers in another set of numbers, e.g. k-space data is converted into image data and such data manipulation involves device specific information such as Larmor frequency. This judicial exception is not integrated into a practical application because 

	As to claims 1-11, 16 and 17, these claims are rejected because each of these claims depends from claim 1 which is directed to an abstract idea which is unpatentable.

 As to independent claim 12, the claim is rejected because it recites an MRI data transform method which is nothing but an algorithm which transform a set of input number into a set of output numbers without transforming the numbers into a concrete and tangible result. This judicial exception is not integrated into a practical application because the outputted number is not described to have any practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the MRI scanner mentioned in the claim are generic and rudimentary in nature and therefore, any information about characteristics of MRI scanner are also generic. Further, the MRI data transform device recited in the claim (claim 12) fails to rectify the problem because it is also generic is nature. 

As to independent claim 14, it suffers from problems similar to that identified against claim 1.
As to dependent claim 15, the claim is unpatentable because it depends from a claim which is not patentable.

To overcome claim rejections under 35 USC 101 based on abstract idea, the Applicant should consider amending claim to add specific features that amounts to be significantly more than mere mathematical transformation of one set of numbers into another set of numbers. For example, the mathematical transformation can be claimed to have a specific effect on a tangible utility in a new and unobvious way.



Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US-2013/0207653-A1).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852